In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Westchester County (Rudolph, J.), entered September 23, 2004, which denied his motion pursuant to CFLR 901 for class action certification.
*795Ordered that the appeal is dismissed as academic, without costs or disbursements.
Our decision and order on a companion appeal from a subsequent order of the Supreme Court, Westchester County, granting the defendants’ motion for summary judgment dismissing the amended complaint in this case (see McGuckin v Snapple Distribs., Inc., 41 AD3d 795 [2007]), renders this appeal academic. Mastro, J.P., Covello, Angiolillo and Dickerson, JJ., concur.